Citation Nr: 0029374	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-11 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for common migraine 
headaches to include as an undiagnosed illness.

2.  Entitlement to service connection for probable chronic 
gastritis, with irritable bowel syndrome, to include as an 
undiagnosed illness.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1995 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.   

The Board notes that in a June 1999 decision, the RO denied 
the appellant's claim of entitlement to an increased rating 
for the residuals of a right wrist fracture, with torn 
triangular fibrocartilage complex.  There is no indication 
from the information of record that the appellant filed a 
Notice of Disagreement (NOD).  Accordingly, this issue is not 
before the Board for appellate consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claims for entitlement to service connection for 
common migraine headaches, claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf, and entitlement to service connection for probable 
chronic gastritis, with irritable bowel syndrome, claimed as 
a manifestation of an undiagnosed illness associated with 
service in the Persian Gulf.

The Board notes that while it appears that the appellant had 
active service in the Southwest Asia theater of operations 
during the Gulf War, the exact dates have not been verified.  
In this regard, the Board observes that the appellant's DD 
Form 214, Report of Separation From Active Duty, shows that 
the appellant served on active duty from August 1995 to May 
1998, and that he had two months and 26 days of foreign 
service.  In addition, the evidence of record includes a copy 
of a Certificate of Achievement which shows that from 
September to December 1996, the appellant was assigned to the 
3d Basic Combat Training (BCT), 1st Cavalry Division during 
Operation Desert Strike.  The record also includes a copy of 
a certificate from the Department of the Army, which reflects 
that in January 1997, the appellant received the Army 
Achievement Medal for outstanding performance and devotion to 
duty while deployed to Kuwait with the 3rd Brigade Combat 
Team, 1st Calvary Division, as part of Operation Desert 
Strike.  According to the certificate, the appellant was also 
a member of the 215th Forward Support Battalion.  

In March 1999, the RO requested that the National Personnel 
Records Center (NPRC) provide the appellant's dates and units 
of assignment to the Southwest Asia Theater of Operations.  
The Board notes that in the NPRC's return response, dated in 
April 1999, the NPRC stated that the military service records 
for the appellant were not available as they had not yet been 
placed on the PERMS system.  The NPRC indicated that although 
the appellant's DD 214 showed two months and 26 days of 
foreign service, they were nevertheless unable to determine 
the exact dates or location of the appellant's foreign 
service.  The Board notes that in the appellant's substantive 
appeal, dated in June 1999, the appellant stated that he was 
in Southwest Asia from September to December 1996.  

In regards to the appellant's claims for entitlement to 
service connection for common migraine headaches and 
entitlement to service connection for probable chronic 
gastritis, with irritable bowel syndrome, both claimed as 
manifestations of an undiagnosed illness associated with 
service in the Persian Gulf, the Board notes that the 
appellant's service medical records are negative for any 
complaints or findings of diarrhea and/or chronic gastritis, 
with irritable bowel syndrome.  The records reflect that in 
February 1998, the appellant was treated after complaining of 
nasal discharge, with coughing and headaches.  At that time, 
he was diagnosed with an upper respiratory infection.  The 
remaining records are negative for any complaints or findings 
of headaches.  A separation examination, if in fact one was 
conducted, has not been furnished by the appropriate service 
department.  

In July 1998, the appellant underwent a VA examination.  At 
that time, he stated that since his return from Kuwait in 
1996, he had had diarrhea four or five times a day, sometimes 
with blood in the toilet or on the toilet tissue.  The 
appellant indicated that he also had a history of headaches 
behind the eyes and both temples.  He noted that if he had a 
headache, he would sleep for a couple of hours which brought 
him relief.  The physical examination showed that the 
appellant's pupils were round, equal, and reacted to light.  
The extraocular movements and the extracranial nerves were 
all intact.  The appellant's abdomen was flat, and no 
organomegaly or masses were palpated.  An x-ray report of the 
appellant's sinuses showed that the frontal, ethmoid, 
maxillary, and sphenoid sinuses were all clear.  An upper 
gastrointestinal (GI) revealed normal esophageal motility.  
There was no evidence of reflux or hiatal hernia.  The 
diagnoses included the following: (1) history of headaches, 
and (2) history of rectal bleeding.  

In July 1998, a fee basis VA examination was conducted by a 
private physician, S.A.K., M.D.  At that time, Dr. K. stated 
that according to the appellant, he had a history of having 
had headaches for many years.  The appellant stated that his 
headaches usually occurred once a month and were easily 
relieved by aspirin.  He indicated that he had served in 
Kuwait from September to December 1996, and that since that 
time, his headaches had been much more severe.  According to 
the appellant, his headaches were retro-orbital in location 
and occurred three to four times a month.  The appellant 
reported that they occurred any time of the day and that on 
occasion, they caused him to wake up during the night.  He 
noted that his headaches lasted a couple of hours and that 
they were not relieved by anything except sleep.  Following a 
physical examination, the appellant was diagnosed with a 
moderate bilateral nasal obstruction, secondary to deviated 
nasal septum and hypertrophic rhinitis.  

In August 1998, the appellant underwent a VA examination.  At 
that time, he stated that in 1996, while stationed in Kuwait, 
he became ill for two to three days, with diarrhea and 
headaches, but with no nausea, vomiting, or fever.  The 
appellant indicated that he was treated in a field clinic in 
a tent with intravenous fluids.  He noted that although he 
improved, ever since that time, he had continued to have 
diarrhea and headaches.  According to the appellant, at 
present, he had headaches once a week, which were bifrontal 
and fairly intense, and lasted for several hours.  He stated 
that had had other headaches off and on, and that they were 
uncommon, mild, and easily relieved with one aspirin.  
According to the appellant, those headaches had not changed 
and he had them only a few times a month.  The appellant 
indicated that he could have possibly had those type of 
headaches during high school, but that they were rare then.  
He indicated that he was bothered more by the more severe 
headaches which he had been experiencing since 1996.  
Following the physical examination, the appellant was 
diagnosed with possible common migraines versus occipital 
neuralgia, with a normal examination and nonprogressive 
history.  The examining physician stated that there was no 
evidence of any serious neurologic condition.  The examiner 
reported that in his opinion, he did not think that the 
appellant's headaches were caused by an illness in Kuwait.  

In June 1999, the RO received outpatient treatment records 
from the VA Medical Center (VAMC), from June 1998 to June 
1999.  The records show that in December 1998, the appellant 
was treated after complaining of stomach problems.  At that 
time, the appellant stated that his problem originated while 
he was serving in Kuwait in 1996 and ate something which made 
his stomach upset.  The appellant noted that since that time, 
he had had problems with his stomach.  According to the 
appellant, at present, he had a lot of gas.  The appellant 
noted that he also had stomach spasm and some pain which 
persisted until he had a bowel movement.  He reported that 
after he had a bowel movement, the pain would go away for a 
while, but then it would return.  The appellant stated that 
on a couple of occasions, he had some blood in his stool, but 
that he thought that that was related to hemorrhoids.  
Following the physical examination, the examiner stated that 
he was not really sure of what kind of a diagnosis to make.  
The examiner noted that he wanted to make sure that the 
appellant did not have any positive H-biliary causing the 
stomach symptoms, and if that was negative, it was possible 
that the appellant had nervous stomach or chronic gastritis.  
The diagnosis was of episode stomach pain and spasm, etiology 
being worked up.  

The VAMC records show that in January 1999, the appellant was 
treated after complaining of intermittent diarrhea since 
returning from Kuwait in 1996.  At that time, the appellant 
stated that his symptoms began suddenly after eating food, 
and that since that time, he had had bouts of diarrhea, 
frequent stools, and cramping lower abdominal pain.  In 
regards to a diagnosis, the examining physician stated that a 
recent upper GI was normal, and that a recent abdominal 
ultrasound was also normal.  The examiner stated that it was 
his impression that the appellant either had chronic 
enteritis infectious and/or an inflammatory bowel disease.  
The examiner ordered that the appellant have a barium enema, 
as well as routine stool cultures.  According to the 
examiner, if the barium enema turned out to be negative, it 
was his opinion then that the diagnosis was of irritable 
bowel syndrome.  The records also reflect that in March 1999, 
the appellant was treated for a follow-up after a barium 
enema.  However, at that time, the appellant noted that he 
did not have the barium enema because he was unable to take 
off time from work.  The examining physician stated that it 
was possible that the appellant had irritable bowel syndrome 
or chronic gastritis.  The diagnosis was of probable chronic 
gastritis and questionable irritable bowel syndrome.  

The VAMC records further show that in June 1999, the 
appellant was treated after complaining of intermittent 
diarrhea.  At that time, the examining physician noted that 
the etiology of the appellant's diarrhea was not clear, but 
that irritable bowel syndrome was in question.  The examiner 
noted that the appellant had undergone lab work, including 
screen and stool for ovum parasite, and that he had also been 
scheduled for a barium enema, but that he was unable to make 
his appointment because of a scheduling conflict with school.  
The appellant indicated that at present, he had some rectal 
bleeding.  The examiner reported that he was debating whether 
or not the appellant had inflammatory bowel disease, and that 
he thought that the appellant would need to be colonoscoped.  
The impression was of rectal bleed, with intermittent 
diarrhea.  The examiner noted that he needed to rule out 
inflammatory bowel disease.   

In the instant case, the appellant contends, in essence, that 
as a result of his service in the Persian Gulf, he contracted 
an undiagnosed illness and subsequently developed chronic 
severe headaches and chronic diarrhea.  

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: 1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War; and 2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2). Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Upon a review of the adjudicative action conducted by the RO, 
it is the Board's determination that there has not been 
specific consideration of the above provision.  The Board 
notes that in the appellant's August 1998 VA examination, the 
appellant was diagnosed with possible common migraines versus 
occipital neuralgia.  In addition, the evidence of record 
shows that numerous disorders have been considered for the 
appellant's complaints of intermittent diarrhea, including 
episode stomach pain and spasm, with etiology being worked 
up, possible chronic enteritis infectious and/or inflammatory 
bowel disease, probable chronic gastritis, and questionable 
irritable bowel syndrome.  However, the Board observes that 
while some of the appellant's symptoms have been addressed 
and diagnoses have been considered, each individual symptom 
has not been specifically addressed and evaluated as to 
whether or not there is a confirmed related diagnosed 
condition.  Therefore, it is the Board's determination that 
the evidence of record is unclear as to whether the appellant 
has symptoms or signs that may be manifestations of 
disabilities resulting from undiagnosed illnesses, or whether 
he has clinically diagnosed disorders.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should once again make every 
attempt to obtain verification of the 
appellant's service in the Persian Gulf 
from the NPRC in St. Louis, Missouri, and 
through other official channels, as 
necessary.  Any information obtained is 
to be associated with the claims folder.  

2.  The RO should then request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time, 
including following service, for 
headaches, diarrhea, and stomach pain.   
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  Thereafter, the RO should schedule 
the appellant for comprehensive VA 
examinations by board certified 
physicians with knowledge in 
gastroenterology, neurology, and any 
other appropriate specialty, if 
available, to determine the nature and 
extent of any headaches, diarrhea, and 
stomach pain present.  All indicated 
studies should be performed.  The 
examiners are requested to review the 
appellant's claims file, and to then 
specifically indicate whether there is 
objective evidence of the symptom.  If a 
symptom is present, the examiner should 
then offer an opinion as to whether the 
symptom can or cannot be attributed to a 
known clinical diagnosis.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.    

4.  Following completion of the above 
development, the RO should readjudicate 
the claims of entitlement to service 
connection for common migraine headaches, 
and for probable chronic gastritis, with 
irritable bowel syndrome, to include as 
an undiagnosed illness.  If the 
benefit(s) sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case, which 
includes a summary of additional evidence 
submitted and reasons for the decision.  
The appellant and his representative 
should be afforded an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action until he is otherwise notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 10 -


